Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on June 14, 2021 have been received.
Claims 11-13 were previously canceled by applicant. Claims 1-10 are pending in this application, claims 7 and 10 are withdrawn from further consideration (see Restriction/Election below), and claims 1-6, 8 and 9 were examined on the merits.

Restriction/Election:
Applicant’s election without traverse of “purple non-sulfur bacteria membrane vesicles” as elected species of the “source” from which the chromatophore membrane vesicles are isolated, and “gamma-glutamylcysteine synthetase (GSH-I)” as the elected species of the enzyme that catalyze glutathione synthesis, in the reply filed on 06/14/2021 is acknowledged.
Claims 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2021.

Incorporation by Reference:
The listing of references in the specification is not a proper incorporation by reference. 37 CFR 1.57. (b)(1) (Incorporation by reference) states an incorporation by reference must be: Express a clear intent to incorporate by reference by using the root words “incorporate (e)” and “reference” (e.g.,  “incorporate by reference ”). As indicated in MPEP 608.01(p) IA., “If a reference to a document does not clearly indicate an intended incorporation by reference, examination will proceed as if no 
Therefore, unless the references have been cited by the examiner on form PTO-892 or on a 1449 of record, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "from glutamate and cysteine by gamma-glutamylcysteine synthetase … and glycine by glutathione synthetase“, in claim 1.  There is insufficient antecedent basis for these limitations in the claim. Because claim 1 does not recite adding glutamate, cysteine, and the presence of enzyme gamma-glutamylcysteine synthetase, also claim 1 does not recite adding glycine, and the presence of enzyme glutathione synthetase.

Suggestion: provide antecedent basis for the above-mentioned limitations in claim 1.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
In claim 6, the phrase “wherein step b) comprises a step of synthesizing gamma-glutamylcysteine from glutamate and cysteine by gamma-glutamylcysteine synthetase … and a step of synthesizing glutathione from the synthesized gamma-glutamylcysteine and glycine by glutathione synthetase” fails to include all the limitations of claim 1 upon which it depends (Also see MPEP 608.01 (n)).

Suggestion: for example, amend the claim to place it in proper dependent form by including all the limitations of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
(Law of Nature or Natural Product)

35 U.S.C. 101 reads as follows:



Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, i.e., a natural phenomenon without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).
            Therefore, if the claim does recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I), then the claim is not eligible at Prong One of revised Step 2A. 
            In this case, the claim 1 reads:
1. A method of producing glutathione, comprising: a) a step of generating adenosine triphosphate (ATP) from adenosine diphosphate (ADP) and an inorganic phosphate by irradiating photosynthetic membrane vesicles with light; and b) a step of synthesizing glutathione by enzymes that catalyze glutathione synthesis using ATP generated in step a), and forming ADP and an inorganic phosphate.
nd paragraph, and Fig. 1 and its descriptions of Sawa et al., cited in 102 and 103 rejections below).  
According to the above-mentioned Guidance in Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This prong adds a more detailed eligibility analysis to step one of the Alice/Mayo test (USPTO Step 2A) than was required under prior guidance.
In this case, claims 1-4, 6 and 7 do not recite additional elements that integrate the exception into a practical application of that exception, i.e., the claimed method of generating adenosine triphosphate (ATP) from adenosine diphosphate (ADP) and an inorganic phosphate by irradiating photosynthetic membrane vesicles with light and synthesizing glutathione by enzymes involve in catalysis glutathione synthesis using ATP generated, and forming ADP and an inorganic phosphate, and enzymes involve in catalysis in glutathione synthesis, do not apply or use the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As such the claim as a whole does not integrate the recited judicial exception, i.e., natural phenomena, into a practical application of the exception.

In this case, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because reusing ADP and an inorganic phosphate formed to generate ATP in photosynthetic membrane vesicles, gamma-glutamylcysteine synthetase (GSH-I), synthesizing gamma-glutamylcysteine from glutamate and cysteine by gamma-glutamylcysteine synthetase while converting adenosine triphosphate generated into adenosine diphosphate and an inorganic phosphate; and a step of synthesizing glutathione from the synthesized gamma-glutamylcysteine and glycine by glutathione synthetase while converting adenosine triphosphate generated into adenosine diphosphate and an inorganic phosphate, and further isolating the claimed photosynthetic membrane vesicles are all well understood, routine, and conventional activities, which are also specified at a high level of generality, previously known in the art and routinely taken by others, thus are not sufficient to ensure that the claims amount to significantly more than the judicial exception (see for example, p. 1361 left-hand column last paragraph and Figure 1 and its descriptions) (see reaction, substrate and products of glutathione synthetase in KEGG enzyme: 6.3.2.3.), (Also, see “substrate” and “reaction” of enzyme gamma-glutamylcysteine synthetase in KEGG enzyme 6.3.2.2.), (see for example, “Introduction” p. 1467 right-hand column 1st paragraph of Neva et al.), and (see p. 68 left-hand column 4th-5th paragraphs, p. 72 Figure 3(a) and its descriptions, and p. 72 right-hand column “Conclusions”, and p. 67 left-hand column “Introduction” of Sener et al.).
Moreover, the claimed photosynthetic membrane vesicles (recited in claim 3) were not created by the applicant but isolated from purple non-sulfur bacteria, and isolating photosynthetic membrane vesicles does not change any characteristics of the photosynthetic membrane vesicles or manifest any new function or property that is not associated with the inherent naturally-occurring capabilities/functions of the photosynthetic membrane vesicles. As such as mentioned above said additional elements recited in the claims do not provide ‘‘significantly more’’ than the recited judicial exception, and those of ordinary skill in the art would recognize, as elements that describe well‐
Therefore, the subject matter of claims 1-4, 6 and 7 as a whole is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawa et al. (1986, which is cited in IDS filed on 06/17/2019) as evidence by Nevo et al. (2007, which is cited in IDS filed on 06/17/2019) and by KEGG (enzyme: 6.3.2.2., gamma-glutamylcysteine synthetase) and by KEGG (enzyme: 6.3.2.3., glutathione synthetase).
Regarding claim 1, Sawa et al. disclose a method of producing glutathione, comprising: a) a step of generating adenosine triphosphate (ATP) from adenosine diphosphate (ADP) and an inorganic phosphate by irradiating photosynthetic membrane vesicles with light; and b) a step of synthesizing glutathione by enzymes that catalyze glutathione synthesis using ATP generated in step a), and forming ADP and an inorganic phosphate (coupling ATP regeneration to glutathione synthesis by living cyanobacterium strain P. lapideum, the glutathione is produced by the action of gamma-glutamylcysteine synthase or GSHI and GSHII, in which L-glutamic acid, L-cysteine and glycine are utilized with the concomitant conversion of ATP into ADP using light energy) (see for example, p 1361 left-hand column both paragraphs, right-hand column 2nd paragraph, and Fig. 1 and its descriptions). 
It should be noted that according to Neva et al. the [cyanobacterial] photosynthetic membrane disclosed by Sawa et al. are photosynthetic membrane vesicles (cyanobacteria have flattened vesicles known as thylakoids, i.e., photosynthetic membrane vesicles) (see for example, “Introduction” p. 1467 right-hand column 1st paragraph).
Regarding claim 2, Sawa et al. disclose reusing ADP and an inorganic phosphate formed to generate ATP in photosynthetic membrane vesicles (ATP regeneration from ADP via photophosphorylation) (see for example, p. 1361 left-hand column last paragraph and Figure 1 and its descriptions).
Regarding claim 4, Sawa et al. disclose wherein the enzymes that catalyze glutathione synthesis are one or more selected from the group consisting of gamma-glutamylcysteine synthetase (GSH-I) (elected species) (see for example, p. and Figure 1 and its descriptions).
Regarding claim 5, Sawa et al. disclose adding glutamate, cysteine and glycine as substrates for producing glutathione (Na-glutamate, cysteine and glycine to reaction mixture) (see for example, p. 1361 right-hand column 2nd paragraph, and Figure 1 and its description).
Regarding claim 6, Sawa et al. disclose synthesizing gamma-glutamylcysteine from glutamate and cysteine by gamma-glutamylcysteine synthetase while converting adenosine triphosphate generated in step a) into adenosine diphosphate and an inorganic phosphate; and a step of synthesizing glutathione from the synthesized gamma-glutamylcysteine and glycine by glutathione synthetase while converting adenosine triphosphate generated in step a) into adenosine diphosphate and an inorganic phosphate (Glutathione is synthesized via ATP-requiring reactions catalyzed by y-glutamylcysteine synthetase or GSH-I and glutathione synthetase  or GSH-II, and the ATP-regenerating system involving photophosphorylation, and coupling ATP regeneration to glutathione synthesis by living cyanobacterium strain P. lapideum, the glutathione is produced by the action of gamma-glutamylcysteine synthase or GSHI and GSHII, in which L-glutamic acid, L-cysteine and glycine are utilized with the concomitant conversion of ATP into ADP using light energy) (see for example, p 1361 left-hand column both paragraphs, right-hand column 2nd paragraph, and Fig. 1 and its descriptions). 
It should be noted that according to KEGG (enzyme: 6.3.2.3.) glutathione synthetase disclosed by Sawa et al. catalyzes the production of glutathione, ADP and phosphate from substrates ATP, gamma-glutamyl-cysteine and glycine (see reaction, substrate and products of glutathione synthetase in KEGG enzyme: 6.3.2.3.).
Sawa et al. therefore clearly anticipate the claimed method of producing glutathione.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. as evidence by Nevo et al. and by KEGG and KEGG as applied to claims 1, 2 and 4-6 above, and further in view of Sener et al. (Biophysical Journal, 2010, Vol. 99, No. 1, p. 67–75), and Hara et al. (Biotechnol Lett, 2011, Vol. 33, p. 1133-1138).
The teachings of Sawa et al. as evidenced by Nevo et al., KEGG, and KEGG with respect to the limitations of claims 1, 2 and 4-6 were discussed above in detail.
Sawa et al. do not teach wherein the photosynthetic membrane vesicles are selected from the group consisting of chromatophore membrane vesicles isolated from purple non-sulfur bacteria (elected species) (claim 3), a relative activity ratio of gamma-glutamylcysteine synthetase to glutathione synthetase is 4:1 to 20:1 (claim 8), and a relative activity ratio of the photosynthetic membrane vesicles to gamma-glutamylcysteine synthetase to glutathione synthetase is 1:12:1 to 50:12:1 (claim 9).
However, regarding claim 3, as mentioned in 102 rejection above, Sawa et al. as evidenced by Nevo et al. teach the photosynthetic membrane vesicles are thylakoid membranes vesicles isolated from cyanobacteria (the non-elected species).
Moreover, Sener et al. teach photosynthetic membrane vesicles are chromatophore membrane vesicles isolated from purple non-sulfur bacteria with photosynthetic function of ATP synthesis (ICM or intracytoplasmic membrane vesicles isolated from purple bacteria Rhodobacter sphaeroides, the chromatophore vesicles comprising light-harvesting bc1  complex and ATP synthase to synthesis ATP) (see p. 68 left-hand column 4th-5th paragraphs, p. 72 Figure 3(a) and its descriptions, and p. 72 right-hand column “Conclusions”, and p. 67 left-hand column “Introduction”).
Further motivation is in Hara et al. who teach photosynthetic membrane vesicles comprising chromatophore of purple non-sulfur bacteria and ATPase (ATP photosynthetic vesicles membrane vesicles expressing delta-rhodopsin/dR and ATP synthase) can be coupled with ATP-regenerating ability of enzymes in various ATP hydrolyzing bioprocesses and enzymatic conversion of a substrate to a product by said enzyme (see for example, p. 1134 left-hand column 2nd and 3rd paragraphs, Figure 1 and its descriptions, and p. 1137 left-hand column last paragraph-continued on right-hand column). 
Regarding the limitations of claim 8, a relative activity ratio of gamma-glutamylcysteine synthetase to glutathione synthetase is 4:1 to 20:1 (claim 8), and claim 9, a relative activity ratio of the photosynthetic membrane vesicles to gamma-glutamylcysteine synthetase to glutathione synthetase is 1:12:1 to 50:12:1 (claim 9). Hara et al. further teach 20 mg vesicles and 32 units/ml of enzyme (reaction nd paragraph). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that photosynthetic membrane vesicles comprising chromatophore of purple non-sulfur bacteria and ATPase can be coupled with ATP-regenerating ability of enzymes in various ATP hydrolyzing bioprocesses and enzymatic conversion of a substrate to a product by said enzyme (taught by Hara et al. ) and further knowing that photosynthetic membrane vesicles are thylakoid membranes vesicles isolated from cyanobacteria having photosynthetic function of ATP synthesis (taught by Sener et al.), would have been motivated to substitute to chromatophore membrane vesicles isolated from purple non-sulfur bacteria for the photosynthetic membrane vesicles in the method taught by Sawa et al. with a reasonable expectation of success in a step of generating adenosine triphosphate (ATP) from adenosine diphosphate (ADP) and an inorganic phosphate by irradiating photosynthetic membrane vesicles comprising chromatophore membrane vesicles isolated from purple non-sulfur bacteria with light; and b) a step of synthesizing glutathione by enzymes that catalyze glutathione synthesis using ATP generated in step a), and forming ADP and an inorganic phosphate and with a reasonable expectation of providing the claimed method of producing glutathione. Because, Sawa et al. teach a method of producing glutathione, comprising: a) a step of generating adenosine triphosphate (ATP) from adenosine diphosphate (ADP) and an inorganic phosphate by irradiating photosynthetic membrane vesicles with light; and b) a step of synthesizing glutathione by enzymes that catalyze glutathione synthesis using ATP generated in step a), and forming ADP and an inorganic phosphate, because Sener et al. teach photosynthetic membrane vesicles are chromatophore membrane vesicles isolated from purple non-sulfur bacteria with photosynthetic ATP synthesis, and further because Hara et al. teach photosynthetic membrane vesicles comprising chromatophore of purple non-sulfur bacteria and ATPase can be coupled with ATP-regenerating ability of enzymes in various ATP hydrolyzing bioprocesses and enzymatic conversion of a substrate to a product by said enzyme.


Conclusions: 
No claim(s) is allowed at this time. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651